Case 1:18-cv-02843-WTL-DLP Document 12 Filed 04/12/19 Page 1 of 3 PageID #: 49




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


Mark McGriff, Board of Trustees Chairman and )
William Nix, Board of Trustees Secretary, Board )
Of Trustees on behalf of INDIANA STATE          )
COUNCIL OF CARPENTERS PENSION FUND;)
et al.,                                         )
                                                )
        vs.                                     )    Case No. 1:18-cv-2843-WTL-DLP
                                                )
BRIAN ALTHOUSE BUILDING SERVICE LLC )
and BRIAN ALTHOUSE,                             )
                                                )
                     Defendants.                )


           PLAINTIFFS’ FED. R. CIV. P. 41(a)(1)(i) NOTICE OF DISMISSAL

      Plaintiffs Mark McGriff, Board of Trustees Chairman, and William Nix Board of

Trustees Secretary, on behalf of INDIANA STATE COUNCIL OF CARPENTERS

PENSION FUND; Mark McGriff, Board of Trustees Chairman, and Greg Hauswald, Board

of Trustees Secretary on behalf INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS DEFINED CONTRIBUTION PENSION TRUST FUND; Mark McGriff,

Board of Trustees Co-Chairman and William Nix, Board of Trustees Co-Chairman, on behalf

of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS WELFARE

FUND; Mark McGriff, Board of Trustees Chairman, and Joe Coar, Board of Trustees

Secretary, on behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS JOINT APPRENTICESHIP AND TRAINING FUND; Douglas J.

McCarron, Board of Trustees Chairman, on behalf of UNITED BROTHERHOOD OF

CARPENTERS APPRENTICESHIP TRAINING FUND OF NORTH AMERICA; and,

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS, by their
Case 1:18-cv-02843-WTL-DLP Document 12 Filed 04/12/19 Page 2 of 3 PageID #: 50




attorneys, PAUL T. BERKOWITZ & ASSOCIATES, LTD., move pursuant to FRCP, Rule

41(a)(1)(i), to voluntarily dismiss this action against Defendants BRIAN ALTHOUSE

BUILDING SERVICE LLC and BRIAN ALTHOUSE, with prejudice:

       In the interests of the parties and this Court, Plaintiffs hereby file this Fed. R. Civ. P.

41(a)(1)(i) Notice of Dismissal with prejudice.

       For the above stated reasons, this action should be dismissed with prejudice.



                                      Respectfully submitted,

                                      PAUL T. BERKOWITZ & ASSOCIATES, LTD.

                                      By            /s/ Paul T. Berkowitz
                                                  PLAINTIFFS' ATTORNEYS




PAUL T. BERKOWITZ & ASSOCIATES, LTD.
123 West Madison Street, Suite 600
Chicago, Illinois 60602
(312) 419-0001
(312) 419-0002 – FAX
paul@ptblaw.com
Attorney ID #19025-49
Case 1:18-cv-02843-WTL-DLP Document 12 Filed 04/12/19 Page 3 of 3 PageID #: 51




                               CERTIFICATE OF SERVICE


       I hereby certify that on April 12, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system which sent notification of such filing to the

following:

                                     None


       I hereby certify that on April 12, 2019, I mailed the foregoing document by United States

Postal Service to the following non-CM/ECF participants:

States Postal Service to the following non-CM/ECF participants:

                                     Brian Althouse Building Service LLC
                                     c/o Brian Althouse, Registered Agent
                                     4766 South 250 East
                                     Peru, Indiana 46970

                                     and

                                     Brian Althouse
                                     4766 South 250 East
                                     Peru, Indiana 46970

                                                                /s/Paul T. Berkowitz



PAUL T. BERKOWITZ & ASSOCIATES, LTD.
123 W. Madison Street, Suite 600
Chicago, Illinois 60602
(312) 419-0001
(312) 419-0002 FAX
paul@ptblaw.com
Attorney ID #19025-49
